WARNER, J.
The error assigned to the judgment of the Court below in this case, is in overruling the demurrer to the complainant’s bill. As a general rule, .Courts of Equity will not interfere to set aside a settlement of a fraudulent transaction of one of the parties, when the party defrauded had full knowledge of all the facts at the time of the settlement, and the parties making it occupied the same relative position to each other, as to capacity and condition, as was ruled by this Court in Ham v. Hamilton, 29th Georgia Reports, 40. But where it appears that there was great inequality between the parties making the settlement, arising from old age, want of 'mental capacity, undue influence, and the relative condition of the contracting parties to each other, a Court of Equity will interfere and grant relief, upon a proper case being made for that purpose. In our judgment, the allegations in '.complainant’s bill makes such a case as entitles her to have the alleged settlement set aside, and that the .general demurrer to the bill for want of equity was properly overruled.
Let the judgment of the Court below be affirmed.